ORDER
PER CURIAM.
Michael Cook (Movant) appeals from the motion court’s judgment denying his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. Movant argues the motion court erred in denying his motion without an evidentiary hearing because: (1) his guilty plea was involuntary because State’s recommendation of two six-year sentences at his probation revocation hearing violated his original plea bargain; and (2) he was denied effective assistance of counsel because his trial counsel failed to inform him that he would be subject to the full range of punishment if he violated probation.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. The motion court’s findings and conclusions are not clearly erroneous. Rule 24.035(k). An extended opinion reciting the detailed facts and restating the principles of law would have no precedential or jurisprudential value. Judgment affirmed in accordance with Rule 84.16(b).